Complaint is made of our refusing to reverse this case because of the argument of the district attorney in which he expressed it as his opinion that at some time under the spell of able men like those now defending appellant, a jury had been misled into letting appellant off for a light sentence. The record shows that appeals were being made to the jury by defense counsel, in effect, that they should give to appellant a light sentence if he was convicted in order that he might come home to his family. Inasmuch as the testimony substantially showed that appellant had been tried for an offense like this before, and that he was at large and free at the time of trial, and that appeals were being made to the jury to give him a light sentence, we see nothing seriously objectionable in the argument.
The second complaint in the motion is of argument also. The testimony showed without contradiction the condition of the porsecutrix and her garments, and her immediate complaints to her mother upon reaching *Page 566 
home after the alleged rape. We do not think the argument referred to went outside the facts, or that it was such transgression of a fair appeal to the jury as should call for any reversal.
The next complaint, also of argument, appears to refer to a matter plainly stated in answer to argument of counsel for the appellant.
The motion for rehearing will be overruled.
Overruled.